            Case 1:18-cv-02579-ABJ Document 8 Filed 12/14/18 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
____________________________________
                                    )
AMERICAN OVERSIGHT,                 )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )                 Civil Action No. 18-2579 (ABJ)
                                    )
U.S. DEPARTMENT OF STATE,           )
                                    )
                  Defendant.        )
____________________________________)


                                              ORDER

        Before the Court in this FOIA case are a complaint and an answer. The requirements of

Local Civil Rule 16.3 and Rule 26(f) of the Federal Rules of Civil Procedure appear to be

inapplicable. Defendant shall file a dispositive motion or, in the alternative, a report setting forth

the schedule for the completion of its production of documents to plaintiff, on or before January

14, 2019.

       SO ORDERED.




                                               AMY BERMAN JACKSON
                                               United States District Judge

DATE: December 14, 2018
